Tilson, Judge:
In the appeal listed above counsel for the respective parties have agreed that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence herein.
Upon the agreed facts and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by said appeal to be the values found by the appraiser, less any additions made by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.